Matter of Thelot v Patterson (2020 NY Slip Op 00599)





Matter of Thelot v Patterson


2020 NY Slip Op 00599


Decided on January 29, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 29, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2018-04281
 (Docket Nos. V-22215-12/18K, V-22216-12/18K, V-22217-12/18K, V-26669-12/18K, V-26670-12/18K, V-26671-12/18K)

[*1]In the Matter of Heldert Thelot, appellant,
vKathryn E. Patterson, respondent.


Deana Balahtsis, New York, NY, for appellant.
Paul Aronson, Brooklyn, NY, for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Kings County (Dean T. Kusakabe, J.), dated March 16, 2018. The order dismissed the proceeding.
ORDERED that the order is affirmed, without costs or disbursements.
While a petition filed by the mother to modify a custody order was pending, the mother filed the instant petition seeking the same relief, based upon allegations similar to those contained in the first petition, as well as new allegations purportedly demonstrating a change in circumstances. At the next court appearance, the Family Court advised the mother that it was dismissing her second petition because she already had a petition pending for the same relief. The court further advised the mother that it would allow her to present evidence of any new allegations asserted in her second petition in the proceeding pending on her first petition. The mother appeals, and we affirm.
CPLR 3211(a)(4) "vests a court with broad discretion in considering whether to dismiss an action on the ground that another action is pending between the same parties on the same cause of action" (Whitney v Whitney , 57 NY2d 731, 732). Under the circumstances of this case, we agree with the Family Court's determination to dismiss the proceeding pursuant to CPLR 3211(a)(4).
RIVERA, J.P., MALTESE, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court